DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 6/23/2020. It is noted, however, that applicant has not filed a certified copy of the CN 202010595300.4 application as required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities:
All “pouring and riser risers” appear to be a typo of “pouring and risers”.
Appropriate correction is required.

Claim Objections
Claims 1, 3, and 4 are objected to because of the following informalities:    
All “pouring and riser risers” appear to be a typo of “pouring and risers”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “large”, “complex”, and “thin” in claims 1-8 are relative terms which render the claim indefinite. The term terms “large”, “complex”, and “thin” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 1 recites the limitation "the casting" in line 3, “the thickness” in line 5, “the size” and “the thickness feeding distance” in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites “defect simulation results obtained” in line 4. It is unclear if it refers back to “a defect simulation result” in claim 1 or different defect simulation results. The examiner will interpret as “the defect simulation result obtained”.
Claim 5 recites “a gridded pouring and riser system” in line 2. It is unclear if it refers back to “a gridded pouring and riser system” in claim 1 or a different system. The examiner will interpret as “the gridded pouring and riser system”.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1: The prior art, taken alone or in combination, fails to teach ensuring that the size of the cell is less than the thickness feeding distance; arranging a plurality of conical pouring and riser risers on each module, obtaining a maximum value [Symbol font/0x46]max of top diameters of all the conical pouring and riser risers, under a principle of shape compensation, selecting a cylinder with a diameter of the maximum value [Symbol font/0x46]max, taking a quadrilateral as a basic unit, and connecting tops of the conical pouring and riser risers of all the modules via the cylinder, so as to form a gridded pouring and riser system; in combination with other claimed elements as set forth in claim 1.

The closest prior art is Wang et al. (CN 102117358 A, hereinafter Wang). Wang teaches a gridded design method for a pouring and riser system of a large and complex thin-walled superalloy casting, comprising: establishing a gridded pouring and riser system (para. 9): placing the casting with a lowest centre of gravity, wherein the casting is a large and complex thin-walled superalloy casting; dividing the casting into a plurality of modules according to the thickness, dividing each module into cells (para. 9), and performing filling and solidification simulation on the casting and the gridded pouring and riser system in consideration of interaction between grids of the gridded pouring and riser system to obtain a defect simulation result of the casting (para. 159).
	However, Wang does not teach or suggest ensuring that the size of the cell is less than the thickness feeding distance; arranging a plurality of conical pouring and riser risers on each module, obtaining a maximum value [Symbol font/0x46]max of top diameters of all the conical pouring and riser risers, under a principle of shape compensation, selecting a cylinder with a diameter of the maximum value [Symbol font/0x46]max, taking a quadrilateral as a basic unit, and connecting tops of the conical pouring and riser risers of all the modules via the cylinder, so as to form a gridded pouring and riser system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood from the texts. Only specific portions of the texts have been pointed out to emphasize certain aspects of the prior art, however, each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E YOON whose telephone number is (571)270-5932. The examiner can normally be reached Monday-Friday 8 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN E YOON/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        

10/6/2022